ORDER

PER CURIAM.
AND NOW, this 3rd day of August, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 4, 2005, the Motion for Oral Argument, the Petition for Review and responses thereto, the Motion for Oral Argument is denied pursuant to Rule 208(e)(4), Pa.R.D.E., and it is hereby
ORDERED that David Ferleger be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, the Petition for Reinstatement from Inactive Status is denied, and Respondent shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that the expenses incurred in the investigation and processing of these matters shall be paid by David Ferleger.
MESSRS. Justice CASTILLE and BAER dissent as to the imposition of the sanction.